Title: From George Washington to John Briscoe, 3 December 1772
From: Washington, George
To: Briscoe, John



Sir,
Fairfax County Decr 3d 1772.

I have been inform’d, that a Survey which Captain Crawford made for me on the Ohio (being the first bottom on the So. East side of the river) above Capteening, & nearly opposite to Pipe Creek, at my particular request, you have either gone, or intend to go, & take possession of; Such a step as this, I cou’d hardly have expected from you However as it is a piece of Land I viewed in Novr 1770 before you had ever explored that Country—have had it surveyed by an Officer legally appointed by the Surveyor General of this Colony—& am resolved to take out a Patent for it (notwithstanding any improvement you either have, or may make upon it,) so soon as Rights are to be had. I have judged it expedient to serve you with this notice thereof, (which I am told is not the first you have had) & to assure you at the same time, that I am determin’d not to relinquish my right to this Tract, which contains 587 acres, & which I am ready to pay for at any time, till I have at least spent the full value of the Land in support of my claim. I am Sir, your humble Servant

G: Washington

